           Case 2:20-cv-00562-KJM-JDP Document 50 Filed 08/17/21 Page 1 of 2



 1   Timothy P. Murphy, State Bar No. 120920
     Megan M. Symonds, State Bar No. 244734
 2   Cody L. Saal, State Bar No. 286041
     EDRINGTON, SCHIRMER & MURPHY LLP
 3   2300 Contra Costa Boulevard, Suite 450
     Pleasant Hill, CA 94523-3936
 4   Telephone: (925) 827-3300
     Facsimile: (925) 827-3320
 5   Email: TMurphy@esmlawfirm.com
     Email: MSymonds@esmlawfirm.com
 6   Email: CSaal@esmlwfirm.com
 7   Attorneys for Defendants TRAVIS UNIFIED SCHOOL DISTRICT, SOLANO COUNTY OFFICE OF
     EDUCATION, CHRISTOPHER MEARS
 8
     LYNN A. GARCIA, SBN: 131196
 9   SEAN M. SPECIALE, SBN: 329368
     SPINELLI, DONALD & NOTT
10   A Professional Corporation
     601 University Avenue, Suite 225
11   Sacramento, California 95825
     Telephone: (916) 448-7888
12   Facsimile: (916) 448-6888
     Email: lynng@sdnlaw.com
13   Email: seans@sdnlaw.com
14   Attorneys for Defendant
     LILIA GUMAPAS
15
16                                  UNITED STATES DISTRICT COURT
17                             FOR THE EASTERN DISTRICT OF CALIFORNIA
18
19                                              )
     R.N., a minor, by and through her Guardian ad   Case No.: 2:20-cv-00562-KJM-JDP
     Litem, NICOLE NEFF, CHRIS NEFF, AND        )
20   NICOLE NEFF,                               )    ORDER GRANTING DEFENDANTS TRAVIS
                                                )    UNIFIED SCHOOL DISTRICT, SOLANO
21                          Plaintiffs,         )    COUNTY OFFICE OF EDUCATION, LILIA
                                                )    GUMAPAS AND CHRISTOPHER MEARS
22           v.                                 )    APPLICATION TO MODIFY AND EXTEND
                                                )    THE SCHEDULING ORDER
23   TRAVIS UNIFIED SCHOOL DISTRICT, a          )
                                                )
     public entity, SOLANO COUNTY OFFICE OF )
24   EDUCATION, a public entity, LILIA          )
     GUMAPAS, an individual, CHRISTOPHER        )
25   MEARS, an individual, and DOES ONE through )    Date:
     FIFTY, inclusive,                               Time:
26                                              )    Ctrm:
                                                )
                           Defendants.          )
27                                              )
28                                                   Action Filed: April 23, 2020

                                               1
       ORDER GRANTING DEFENDANTS TRAVIS UNIFIED SCHOOL DISTRICT, SOLANO COUNTY OFFICE OF
      EDUCATION, LILIA GUMAPAS AND CHRISTOPHER MEARS APPLICATION TO MODIFY AND EXTEND THE
                                       SCHEDULING ORDER
           Case 2:20-cv-00562-KJM-JDP Document 50 Filed 08/17/21 Page 2 of 2



 1          Defendants Travis Unified School District, Solano County Office of Education, Christopher
 2   Mears, and Lilia Gumapas have requested a contingent extension of the case schedule. The Court,
 3   finding good cause, GRANTS Defendants request.
 4          The case schedule is hereby amended as follows:
 5
 6    EVENT                          CURRENT DATE                    PROPOSED
 7                                                                   January 27, 2022
      Fact Discovery Complete        September 27, 2021
 8                                                                   March 4, 2022
      Dispositive Motions Heard      October 29, 2021
 9                                                                   April 8, 2022
      Expert Disclosure              November 30, 2021
10                                                                   April 29, 2022
      Rebuttal Experts Exchange      December 14, 2021
11                                                                   June 3, 2022
      Expert Discovery Cutoff        February 4, 2022
12
13
14          IT IS SO ORDERED.
15   DATED: August 16, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
       ORDER GRANTING DEFENDANTS TRAVIS UNIFIED SCHOOL DISTRICT, SOLANO COUNTY OFFICE OF
      EDUCATION, LILIA GUMAPAS AND CHRISTOPHER MEARS APPLICATION TO MODIFY AND EXTEND THE
                                       SCHEDULING ORDER
